IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0005
                            Filed November 12, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAMES MICHAEL MURPHY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Decatur County, David L.

Christensen, Judge.



      James Murphy appeals his conviction following a guilty plea. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

          We filed our original opinion on October 28, 2015. Murphy subsequently

filed an application for rehearing, which we granted. This opinion replaces the

opinion filed October 28, 2015. The only change from the prior opinion is the

deletion of the following phrase: “a plea that took a possible life sentence off the

table.”

          The State charged James Murphy with several crimes arising from the

restraint and sexual abuse of a woman, including first-degree kidnapping, which

carried a life sentence. In the first of two plea proceedings, Murphy pled guilty to

possession of a firearm as a felon. In the second proceeding, he pled guilty to

third-degree kidnapping, second-degree sexual abuse, and escape as a habitual

offender.

          Forty-one days after his second plea hearing, Murphy filed a motion to

withdraw his guilty pleas. He asserted “his pleas were not made knowingly,

voluntarily and intelligently due, in some part, to the medication he was being

prescribed at the time of the pleas.” Later, he limited his motion to the second

plea proceeding.

          The same judge who presided over the plea proceedings heard Murphy’s

motion. Murphy testified he wished to withdraw his second set of guilty pleas

because the dosage of one of his medications was changed following the

proceeding and, “after being medicated differently for a period of time,” he

“realized” he was not “in [his] right mind” the day he took the pleas. He stated he

experienced a panic attack, which caused him to misapprehend “some parts” of
                                          3


the proceedings. In particular, he believed he had a “grace period” of thirty days

from the entry of the pleas within which to change his mind about the pleas.

       The district court found Murphy’s testimony “not credible,” both as to his

panic attack and his belief about his ability to withdraw his plea within thirty days.

The court cited its own observations and the record, and noted, “the fact

[Murphy] filed his motion 41 days after his guilty plea would seem to undercut his

claims.” The court concluded:

       The Defendant has not made a convincing or compelling case that
       the Court should exercise its discretion to allow the Defendant to
       withdraw his guilty pleas in this case. Defendant made an
       informed, voluntary, and intelligent choice to accept a favorable
       plea agreement to avoid a possible life sentence. Defendant’s
       pleas made pursuant to the parties’ plea agreement were knowingly
       and intelligently made and were supported by a factual basis.
       Defendant’s recent change of heart or buyer’s remorse is not a
       good reason for the court to exercise its discretion in this case.

       On appeal, Murphy asserts the district court abused its discretion in

denying his motion to withdraw his plea. See State v. Blum, 560 N.W.2d 7, 9

(Iowa 1997) (setting forth standard of review). We will affirm a district court’s

denial of permission to withdraw a guilty plea “where a defendant with full

knowledge of the charge against him and of his rights and the consequences of a

plea of guilty, enters such a plea understandably and without fear or persuasion.”

State v. Speed, 573 N.W.2d 594, 596 (Iowa 1998) (internal quotation marks

omitted).

       The district court judge who considered Murphy’s pleas heard him

acknowledge he was taking medication and heard him state the medication

helped him “function more normally.” The judge found the pleas were entered

knowingly and voluntarily. When Murphy later testified he did not understand
                                        4


portions of the second plea proceeding, the same judge found that his testimony

defied credibility. We defer to this credibility finding. State v. Stufflebeam, No.

03-1164, 2004 WL 434182, at *2 (Iowa Ct. App. Mar. 10, 2004).

      The district court’s adverse credibility finding was supported by Murphy’s

refusal to challenge his first plea. Murphy acknowledged he was “in the same

condition” during his first plea proceeding as he was during the second, but

stated there was no reason to challenge the first proceeding as involuntary

because he was “guilty of that plea.” In our view, had the change in Murphy’s

medication dosage truly affected his ability to comprehend the proceedings,

Murphy would have challenged the first proceeding as well as the second.

      Finally, the district court gave Murphy every opportunity to tell the court he

did not understand the second proceeding. When asked why he did not notify

the court of his claimed anxiety attack during the second proceeding, Murphy

stated he “didn’t feel it was rele[vant].” Given the court’s inquiry concerning the

effect of his medication on his ability to understand the proceeding, Murphy’s

assertion rings hollow.

      We conclude the district court did not abuse its discretion in denying the

motion to withdraw the second set of pleas.

      In the alternative, Murphy argues, “to the extent [he] was required to

provide expert testimony regarding the effects of [the] disorder and his

medications on his ability to understand the plea proceedings . . . trial counsel

[was] ineffective for not presenting such testimony.” See Castro v. State, 795

N.W.2d 789, 795-96 (Iowa 2011) (stating expert medical evidence of effect of

medication was necessary); see also Meeker v. State, No. 12-2292, 2014 WL
                                        5

955988, at *4 (Iowa Ct. App. Mar. 12, 2014); Brown v. State, No. 12-1986, 2014

WL 636058, at *3 (Iowa Ct. App. Feb. 19, 2014). “Ordinarily, we do not decide

ineffective-assistance-of-counsel claims on direct appeal,” preferring to reserve

the issues “for postconviction proceedings so the defendant’s trial counsel can

defend against the charge.” State v. Tate, 710 N.W.2d 237, 240 (Iowa 2006).

Because the record is inadequate to resolve this ineffective-assistance-of-

counsel claim, we preserve it for postconviction-relief proceedings.

      AFFIRMED.